DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Amendments
The amendment submitted on June 29, 2021 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance with the following amendment.
With regard to the rejection of claims 19, 27 and 32 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to delete the trade name “Gleevac” from the scope of the claims.  
With respect to the rejection of claims 17-21 and 25-34 under 35 USC 112(a), the rejection is withdrawn in view of the claim amendment to delete the recitation of prevention from the scope of the claims.

REASONS FOR ALLOWANCE






The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particularly required combination of substituents on the compound core.  Notably, the claims require a third substituent on the central phenyl ring.  The closest prior art is WO 2010/077758, for example, which teaches structurally similar disubstituted pyrazole compounds as CHK1 treatment.  However, the compounds taught and suggested by the ‘758 publication differ from those of the instant claims, in particular lacking the required substituent R1 on the phenyl ring.  The prior art does not provide a motivation to alter the structure of the compounds in the particular way necessary to arrive at the instantly claimed formula.  As such, the instantly claimed compounds are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Claims 1-34 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699